


EXHIBIT 10(pp)

 

AMENDMENT NUMBER SIX TO
SENIOR SUBORDINATED CREDIT AGREEMENT

 

AMENDMENT NUMBER SIX, dated as of December 27, 2001 (“Amendment No. Six”), to
the Senior Subordinated Credit Agreement dated as of May 26, 1999 (as amended
and in effect from time to time, the “Credit Agreement”), among SUPERIOR
TELECOMMUNICATIONS INC. (formerly known as Superior/Essex Corp.), a Delaware
corporation (the “Borrower”), SUPERIOR TELECOM INC., a Delaware corporation (the
“Parent”), each of the Subsidiary Guarantors party thereto (the “Guarantors,”
and together with the Borrower and the Parent, the “Credit Parties”), the
lending institutions from time to time party thereto (each a “Lender” and
collectively, the “Lenders”), FLEET CORPORATE FINANCE, INC., as Syndication
Agent, and BANKERS TRUST COMPANY, as Administrative Agent (the “Agents”). 
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

 

WHEREAS, the Borrower desires to amend certain provisions of the Credit
Agreement;

 

WHEREAS, in connection with the foregoing, the Agents and the Lenders have
requested that certain other provisions of the Credit Agreement be amended; and

 

WHEREAS, the Credit Parties have considered and agreed to the Agents’ and the
Lenders’ requests, upon the terms and conditions set forth in this Amendment No.
Six; and

 

WHEREAS, the consent of the Credit Parties and the Required Lenders is necessary
to effect this Amendment No. Six;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION ONE - AMENDMENTS.

 

The Credit Agreement is amended as hereinafter provided in this Section One,
effective as of November 30, 2001 (the “Sixth Amendment Effective Date”).


 


1.1.         AMENDMENT TO SECTION 1 (AMOUNT AND TERMS OF CREDIT) OF THE CREDIT
AGREEMENT. SECTION 1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY INSERTING THE
FOLLOWING NEW CLAUSE 1.06A AFTER SECTION 1.06 THEREOF:

 

--------------------------------------------------------------------------------


 

“1.06A.  Special Interest Payment Provisions.  Notwithstanding any provisions of
Section 1.06 to the contrary, payment of the February Payment, the May Payment,
the August Payment and the November Payment shall be subject to the following
provisions:

 

(a)           The February Payment shall be paid in cash (subject to clause (i)
hereof) from the proceeds of the DNE Asset Sale on the February Payment Date if
such DNE Asset Sale has been completed prior to the February Payment Date, and,
if such DNE Asset Sale has not been completed prior to the February Payment
Date, the February Payment shall be made by issuance of PIK Notes issued in
respect thereof, or, if such DNE Asset Sale is completed after the February
Payment Date, such Payment or the PIK Notes issued in respect thereof shall be
paid on the date the Borrower actually receives the proceeds from such DNE Asset
Sale, provided, that if PIK Notes have been issued to evidence such Payment,
only such PIK Notes (but not interest accrued thereon) shall be paid on such
date.

 

(b)           The May Payment shall be paid in cash (subject to clause (i)
hereof) on the May Payment Date if the Borrower has delivered to the Agents a
Major Asset Sale Letter of Intent by May 15, 2002 (provided that the Major Asset
Sale Letter of Intent is then in effect), and, if such Major Asset Sale Letter
of Intent has not been delivered prior to the May Payment Date, the May Payment
shall be made by the issuance of PIK Notes issued in respect thereof, or, if
such Major Asset Sale Letter of Intent is executed after May 15, 2002 but on or
before the Major Asset Sale Default Date (provided that the Major Asset Sale
Letter of Intent is then in effect), such May Payment or the PIK Notes issued in
respect thereof (but not interest accrued thereon) shall be paid on the later of
the May Payment Date and the date on which such Major Asset Sale Letter of
Intent is actually delivered, provided, that if PIK Notes have been issued to
evidence such Payment only such PIK Notes (but not interest accrued thereon)
shall be paid on such date.

 

(c)           The August Payment (and any PIK Note, subject to clause (h) hereof
(but not interest accrued thereon),

 

2

--------------------------------------------------------------------------------


 

issued in respect of the May Payment) shall be paid in cash (subject to clause
(i) hereof) on the August Payment Date if the Borrower has executed the
Definitive Transaction Agreement by August 15, 2002 (provided that the
Definitive Transaction Agreement is then in effect), and, if such Definitive
Transaction Agreement has not been executed prior to the August Payment Date,
the August Payment shall be made by the issuance of PIK Notes issued in respect
thereof, or, if such Definitive Transaction Agreement is executed after August
15, 2002 but on or before the Major Asset Sale Default Date (provided that the
Definitive Transaction Agreement is then in effect), such August Payment or the
PIK Notes issued in respect thereof (but not interest accrued thereon) shall be
paid on the later of the August Payment Date and the date on which such
Definitive Transaction Agreement is executed, provided, that if PIK Notes have
been issued to evidence such Payment, only such PIK Notes (but not interest
accrued thereon) shall be paid on such date.

 

(d)           The November Payment (and any PIK Note (but not interest accrued
thereon) issued in respect of the May Payment and/or the August Payment) shall
be paid in cash (subject to clauses (h) and (i) hereof) on the November Payment
Date if the Major Asset Sale has been consummated by November 15, 2002, and, if
such Major Asset Sale has not been consummated prior to the November Payment
Date, the November Payment shall be made by the issuance of PIK Notes issued in
respect thereof, or, if such Major Asset Sale is consummated after November 15,
2002 but on or before the Major Asset Sale Default Date, such November Payment
or the PIK Note issued in respect thereof (but not interest accrued thereon)
shall be paid on the later of the November Payment Date and the date on which
such Major Asset Sale is consummated, provided, that if PIK Notes have been
issued to evidence such Payment, only such PIK Notes (but not interest accrued
thereon) shall be paid on such date.

 

(e)           Upon satisfaction of the respective conditions to making any
Payment (other than the condition of delivery of a Projected Liquidity
Certificate) and prior to making the

 

3

--------------------------------------------------------------------------------


 

May Payment, the August Payment and the November Payment in cash, the Borrower
shall use its best good faith efforts to deliver a Projected Liquidity
Certificate as promptly as practicable to the Agents showing projected Liquidity
as of the date on which such Payment is to occur (after giving effect to any
such cash Payment); provided, however, that no such Payment shall be made in
cash, and no such certificate shall be required to be delivered unless such
Projected Liquidity Certificate would show projected Liquidity on such date of
at least $40,000,000.

 

(f)            Notwithstanding the provisions of clauses (a) through (d) above,
in the event that conditions to any such Payment have not been met by its
respective Interest Payment Date, to the extent the Borrower or the Parent
actually receives proceeds from any Junior Capital Issuance, the Borrower shall
make such Payments (subject to clause (i) hereof) in cash from such proceeds
unless the Senior Secured Credit Agreement (as in effect on the date hereof or
as may be amended to permit additional such Payments) prohibits such Payment;
provided, however, that if the February Payment is made with proceeds from a
Junior Capital Issuance, no other payment shall be made by the Borrower in
respect of the amount so paid from such proceeds, from the proceeds of the DNE
Asset Sale or otherwise.

 

(g)           Notwithstanding the provisions of clauses (b) and (c), the
Borrower shall make any of the May Payment and the August Payment (and any PIK
Note, subject to clause (h) hereof (but not interest accrued thereon), in cash
(subject to clause (i) hereof) to the extent that (i) the Projected Liquidity
Certificate delivered to the Agents in connection with such Payment, projects
Liquidity (after giving effect to any such cash Payment) of not less than
$60,000,000 as of the end of the calendar quarter (in which such Payment
occurs), and (ii) the Borrower is then in compliance with this Agreement and the
covenants contained in Section 7 and 8 of the Senior Secured Credit Agreement. 
The Borrower shall use its best good faith efforts to deliver such certificate
if and when it would have Liquidity of at least $60,000,000.

 

4

--------------------------------------------------------------------------------


 

(h)           For the avoidance of doubt, if (i) the DNE Asset Sale has not been
completed prior to the February Payment Date, (ii) the Major Asset Sale Letter
of Intent has not been delivered prior to the May Payment Date and the
provisions of clause (g) are not then applicable, (iii) the Definitive
Transaction Agreement has not been delivered prior to the August Payment Date
and the provisions of clause (g) are not then applicable, (iv) the Major Asset
Sale has not been consummated prior to the November Payment Date or (v) the
Borrower is unable to deliver a Projected Liquidity Certificate as required
under clause (e) or (g) hereof projecting Liquidity of at least $40,000,000 or
$60,000,000, as applicable, and as a result all or any portion of an interest
payment is not paid in cash on the applicable Interest Payment Date as otherwise
provided in this Section 1.06A, then, in lieu of such amount being paid in cash,
the Borrower will issue to each Lender a PIK Note on the applicable Interest
Payment Date (except to the extent such interest payment is made with the
proceeds of a Junior Capital Issuance), in the amount of such accrued interest
not paid in cash owed to such Lender (and such PIK Note shall satisfy the
obligations of the Borrower in respect of such accrued interest not paid in cash
and then owed to such Lender), based on the then applicable Interest Rate for
the Loans, with the principal amount of the Loans being increased by the amount
of such PIK Note, provided, however, if any PIK Notes are issued in connection
with the February Payment, such PIK Notes shall bear interest at an Interest
Rate of LIBOR (at 2.50125%) plus 5.00% from the date of issuance through the
Extended Payment Date, and if such PIK Notes are not paid in full on or before
the Extended Payment Date, shall bear interest from the Extended Payment Date at
the then applicable Interest Rate for the Loans and, provided, further, that the
Borrower shall not be required to make cash interest payments in respect of any
of the Payments pursuant to clauses (a) through (h) hereof in an amount
exceeding the amount that would have been payable in cash on the respective
Interest Payment Date (without giving effect to the issuance of any PIK Note). 
In the event that any Payment is made on a date after the

 

5

--------------------------------------------------------------------------------


 

same is due, to the extent any portion of the PIK Note issued in respect thereof
or interest accrued thereon is not paid at such time, the unpaid portion of the
applicable PIK Note shall remain outstanding, and shall continue to bear
interest as provided herein and therein.

 

(i)            During the period from and after the Sixth Amendment Effective
Date, except as provided in this Section 1.06A with respect to interest payable
by the issuance of PIK Notes, interest on a principal amount of $200,000,000 of
the Loans shall be paid in cash by the Borrower on each Payment Date at an
Interest Rate of LIBOR plus 5.00%.   Notwithstanding anything to the contrary in
this Agreement, interest accruing at a rate above LIBOR plus 5.00% at any time
from and after the Sixth Amendment Effective Date as provided in this Section
1.06A, and interest accruing on any principal of the Loans in excess of an
aggregate principal amount of $200,000,000 (including, without limitation,
interest on PIK Notes issued hereunder), shall be paid by the Borrower by the
issuance of PIK Notes issued on each Interest Payment Date.  Any prepayments of
the PIK Notes shall be applied in the inverse order of issuance, or in such
other order as may be agreed by the Required Lenders.

 

(j)            If any PIK Notes are issued pursuant to this Section 1.06A, such
PIK Notes shall be due and payable, if not repaid earlier (whether as required
pursuant to this Section 1.06A or by voluntary prepayment), on the Maturity
Date.

 

(k)           For the avoidance of doubt, all interest on the Loans which is due
and payable at any time on or after January 2, 2003 shall be payable in cash and
not through the issuance of any PIK Notes (except as provided in clauses (i) and
(j) hereof).”


 

6

--------------------------------------------------------------------------------


 


1.2.         AMENDMENT TO SECTION FIVE (AFFIRMATIVE COVENANTS) OF THE CREDIT
AGREEMENT.

 

(a)           Section 5.01 of the Credit Agreement is hereby amended by (i)
inserting the following new clause (i) at the end thereof:

 

“(i)          Not later than the fifteenth day of each month, the Borrower shall
provide to the Agents a report in form reasonably satisfactory to the Agents as
to the progress of the DNE Asset Sale and the Major Asset Sale.”


 


1.3.         AMENDMENT TO SECTION SIX (NEGATIVE COVENANTS) OF THE CREDIT
AGREEMENT.


 


(A)           SECTION 6.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I)
INSERTING THE WORDS “OR IN RESPECT OF CLAUSE (XV) HEREOF, THE PARENT TO,” AFTER
THE WORDS “ANY OF ITS RESTRICTED SUBSIDIARIES TO,” CONTAINED IN THE FIRST
PARAGRAPH THEREOF, (II) REPLACING CLAUSE (XV) IN ITS ENTIRETY AND REPLACING IT
WITH THE FOLLOWING:  “(XV) INDEBTEDNESS OF THE BORROWER OR THE PARENT IN RESPECT
OF ANY JUNIOR CAPITAL ISSUANCE;”, AND (III) BY INSERTING THE FOLLOWING NEW
SENTENCE AT THE END THEREOF:

 

“Notwithstanding the foregoing clauses (i) through (xvii), at any time after the
Sixth Amendment Effective Date, neither the Borrower nor the Parent shall incur
any Indebtedness to redeem any security or other indebtedness, in any such case,
junior to the Loans, including, without limitation, the Trust Preferred
Securities.”


 


(B)           SECTION 6.02 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
INSERTING THE FOLLOWING NEW CLAUSE (D) AT THE END THEREOF:

 

“(d)         Notwithstanding the foregoing, the Borrower shall not be permitted
to make any dividend payments, distributions or other payments in respect of the
Parent Common Stock, the Trust Preferred Securities, the Debentures or the
Intercompany Subordinated Loan (except, in each case, through the issuance of
additional securities having the same terms), or make any payment in respect of
management fees  (in cash, cash equivalents or by the issuance of any debt
instrument (other than a debt instrument issued no earlier than January 1, 2002
and in an aggregate amount no more than $5,000,000 in any fiscal year, subject
to the same restrictions applicable to a Junior Capital Issuance and providing
for no payment of cash interest prior to maturity) unless prior to such payment
at least $50,000,000 in principal amount of the Loans outstanding on the Sixth
Amendment Effective Date has been repaid to the Lenders.”


 

7

--------------------------------------------------------------------------------


 


1.4.         AMENDMENT TO SECTION 8 (SUBORDINATION) OF THE CREDIT AGREEMENT.


 


(A)           SECTION 8.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
INSERTING THE FOLLOWING AT THE END OF SAID SECTION 8.01:


 


“NOTWITHSTANDING ANY PROVISIONS HEREIN TO THE CONTRARY, THE PROVISIONS OF THIS
SECTION 8 SHALL NOT APPLY TO THE INTEREST GUARANTY OR TO ANY PAYMENTS OF
PRINCIPAL, INTEREST OR OTHER AMOUNTS OF THE LOANS FROM THE PROCEEDS OF THE
INTEREST GUARANTY, AND SHALL NOT PROHIBIT THE LENDERS FROM ENFORCING THEIR
RIGHTS UNDER AND RETAINING ANY PAYMENTS MADE UNDER THE INTEREST GUARANTY
(INCLUDING, WITHOUT LIMITATION, REALIZING ON THE GUARANTY COLLATERAL THEREFOR);
PROVIDED, HOWEVER, THAT ANY PROCEEDS FROM THE INTEREST GUARANTY PAID TO THE
LENDERS SHALL BE DEEMED A PAYMENT MADE BY OR ON BEHALF OF THE BORROWER AND
APPLIED AGAINST THEN DUE AND OWING INTEREST AS DIRECTED BY THE AGENTS.”

 


(B)           SECTION 8.02 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
INSERTING THE FOLLOWING AT THE END OF SAID SECTION 8.02:

 


“THE LENDERS ACKNOWLEDGE THAT, UPON THE SIXTH AMENDMENT EFFECTIVE DATE, THE
HOLDERS OF THE SENIOR INDEBTEDNESS SHALL BE DEEMED TO HAVE REVOKED THE DEFAULT
NOTICE DELIVERED TO THE AGENTS IN RESPECT OF THE NOVEMBER 30, 2001 SCHEDULED
INTEREST PAYMENT AND SUCH PAYMENT SHALL BE PAID IN CASH.”


 


1.5.         AMENDMENT TO SECTION 9 (DEFINITIONS AND ACCOUNTING TERMS) OF THE
CREDIT AGREEMENT.


 


(A)           SECTION 9.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
INSERTING THE FOLLOWING NEW DEFINITIONS IN THE APPROPRIATE ALPHABETICAL
SEQUENCE:

 

“August Payment” shall mean the payment of the interest required to be paid
pursuant to Section 1.06 hereof on the August Payment Date.

 

“August Payment Date” shall mean August 30, 2002.

 

“Control Agreement” shall mean the control agreement, dated as of the Sixth
Amendment Effective Date, among Alpine, Fleet National Bank and the Lenders,
such control agreement to be in the form attached hereto as Exhibit A.

 

8

--------------------------------------------------------------------------------


 

“DNE Asset Sale” shall mean an Asset Sale (other than the Major Asset Sale)
relating to the Capital Stock or assets of DNE Systems.

 

“Definitive Transaction Agreement” shall mean a fully executed agreement of
purchase and sale providing for the Major Asset Sale between the Borrower and a
third party having no substantive conditions to the parties’ obligations to
close (other than the conditions that (i) no material adverse change in the
business of the Borrower and its Subsidiaries shall have occurred and (ii) all
regulatory approvals required in order to consummate the transaction shall have
been received), and having such other terms and conditions as are acceptable to
the Steering Committee.

 

“Extended Payment Date” shall mean May 20, 2002.

 

“February Payment” shall mean the payment of the interest required to be paid
pursuant to Section 1.06 hereof on the February Payment Date.

 

“February Payment Date” shall mean February 28, 2002.

 

“Guaranty Collateral” shall mean the cash collateral in an amount equal to
$3,833,972.22 in which Alpine has granted a perfected (by control) first
priority security interest to the Administrative Agent pursuant to the terms of
the Pledge Agreement and the Control Agreement.

 

“Interest Guaranty” shall mean the guaranty provided by Alpine, such guaranty to
be in the form attached hereto as Exhibit B.

 

“Junior Capital Issuance” shall mean the issuance by the Borrower or the Parent
of junior capital to third parties (including Alpine), provided, however, that
the terms of any such Junior Capital Issuance shall provide for no right of
acceleration (except upon a bankruptcy relating to the Parent, the Borrower or
any of their respective material Subsidiaries), no redemption prior to its
stated maturity date, the cash interest rate shall not exceed the interest rate
payable in cash on the Loans, with no cash interest to be paid unless the
Lenders are then receiving cash interest, a maturity and weighted life to
maturity of at least 366 days beyond the Maturity Date (as may be amended from
time to time), subordination on terms acceptable to the Agents and shall
otherwise be on terms and conditions satisfactory to the Agents.

 

9

--------------------------------------------------------------------------------


 

“Liquidity” shall mean the sum of (i) cash on hand, plus (ii) the amount then
available to be borrowed under the Senior Secured Credit Agreement (assuming for
this purpose that the Total Revolving Credit Commitment (as defined in the
Senior Secured Credit Agreement) is $225,000,000 at all times (less any actual
reduction to the Total Revolving Loan Commitment effected after the Sixth
Amendment Effective Date)).

 

“Major Asset Sale” shall mean an Asset Sale or Asset Sales (other than the DNE
Asset Sale) which would include dispositions attributable to any internal
liquidation of assets or lines of business of the Borrower and its Subsidiaries 
(on terms and conditions consistent with the Senior Secured Credit Agreement as
in effect on the Sixth Amendment Effective Date and otherwise acceptable to the
Senior Agent) generating net cash proceeds to the Borrower of at least
$175,000,000 (on an after-tax basis).

 

“Major Asset Sale Default Date” shall mean January 2, 2003, or such later date
upon which the failure to complete the Major Asset Sale shall result in a
Default or Event of Default under the Senior Secured Credit Agreement.

 

“Major Asset Sale Letter of Intent” shall mean a fully executed letter of intent
or substantially similar documentation with a third party (having demonstrated
ability to consummate timely such transaction) providing for the Major Asset
Sale having only customary terms, conditions and contingencies as are acceptable
to the Steering Committee.

 

“May Payment” shall mean the payment of the interest required to be paid
pursuant to Section 1.06 hereof on the May Payment Date.

 

“May Payment Date” shall mean May 31, 2002.

 

“November Payment” shall mean the payment of the interest required to be paid
pursuant to Section 1.06 hereof on the November Payment Date.

 

“November Payment Date” shall mean November 30, 2002.

 

“Payment” shall mean any of the February Payment, the May Payment, the August
Payment or the November Payment.

 

“PIK Note” shall mean each promissory note of the Borrower which is issued in
payment, in lieu of cash, of interest then accrued and

 

10

--------------------------------------------------------------------------------


 

due on the Loans.

 

“Pledge Agreement” shall mean the pledge agreement, dated as of the Sixth
Amendment Effective Date, between Alpine and the Administrative Agent, such
pledge agreement to be in the form attached hereto as Exhibit C.

 

“Projected Liquidity Certificate” shall mean each certificate delivered to the
holders of the Senior Indebtedness in connection with any Payment in accordance
with the Senior Secured Credit Agreement, which certificate shall certify as to
the Borrower’s and its Subsidiaries’ projected Liquidity after giving effect to
such Payment as of the specific date through which Liquidity is being
calculated, provided, that to the extent required by the lenders under the
Senior Secured Credit Agreement, such certificate shall be in the form attached
to the Sixth Amendment and Waiver to the Senior Secured Credit Agreement,  and
not objected to by Policano & Manzo, the Senior Agent, or the Steering
Committee, as applicable, under the Senior Secured Credit Agreement.

 

“Senior Agent” shall mean the administrative agent under the Senior Secured
Credit Agreement.

 

“Sixth Amendment Effective Date” shall mean November 30, 2001.

 

“Steering Committee” shall mean the Steering Committee under the Senior Secured
Credit Agreement.


 


(B)           SECTION 9.01 OF THE CREDIT AGREEMENT IS HEREBY FURTHER AMENDED BY
AMENDING THE DEFINITION OF “INTEREST RATE” CONTAINED THEREIN BY INSERTING THE
FOLLOWING NEW PARAGRAPH AT THE END THEREOF:

 

“Notwithstanding the foregoing, the determination of the Interest Rate shall be
subject to the following additional provisions:

 

(a)           If the February Payment (subject to clauses (h) and (i) of Section
1.06A hereof) is not paid in cash on the February Payment Date, then the
Interest Rate shall be increased by 4.00% to LIBOR plus 9.00% (or, if LIBOR is
unavailable, Alternate Base Rate plus 8.00%); provided, however, that if the
February Payment is paid in cash on or prior to the Extended Payment Date with
the proceeds from the DNE Asset Sale or through a Junior Capital Issuance,

 

11

--------------------------------------------------------------------------------


 

then the Interest Rate will be reduced, from and after the Extended Payment
Date, to LIBOR plus 5.00% (or, if LIBOR is unavailable, Alternate Base Rate plus
4.00%).

 

(b)           If the August Payment (subject to clauses (h) and (i) of Section
1.06A hereof) is not paid in cash on the August Payment Date, then the Interest
Rate for all periods from and after the August Payment Date shall be increased
by an additional 2.00%, provided, that if the August Payment is made in cash
within forty-five (45) days after the August Payment Date, then from and after
the date the August Payment is made in cash, such increased Interest Rate shall
be reduced by 1.00% per annum.

 

(c)           If the November Payment (subject to clauses (h) and (i) of Section
1.06A hereof) is not paid in cash on the November Payment Date, then the
Interest Rate for all periods from and after the November Payment Date shall be
increased by (i) an additional 1.00% if the Interest Rate was increased pursuant
to clause (b) above, or (ii) an additional 2.00% if the Interest Rate was not
increased pursuant to clause (b) above, provided, that if the November Payment
is made in cash by January 2, 2003, then from and after the date the November
Payment is made in cash, such increased Interest Rate shall be reduced by 1.00%
per annum.”

 

(c)           Section 9.01 of the Credit Agreement is hereby further amended by
amending the definition of “Loans” by adding the following clause at the end of
the first sentence of such definition: “and from and after the Sixth Amendment
Effective Date, the term “Loans” shall also include any PIK Notes, and for the
avoidance of doubt, any capitalized interest and fees in respect of the Loans.”

 

SECTION TWO - INTEREST GUARANTY.

 

In connection with this Amendment, Alpine shall provide the Interest Guaranty to
the Agents and the Lenders, such Interest Guaranty to be on terms and conditions
reasonably acceptable to the Agents.  The obligations of Alpine under the
Interest Guaranty shall be secured by providing to the Administrative Agent, for
the benefit of the Agents and the Lenders, a perfected (by control) first
priority security interest in the Guaranty Collateral, pursuant to the terms of
the Pledge Agreement and the Control Agreement.

 

12

--------------------------------------------------------------------------------


 

SECTION THREE - CONDITIONS TO EFFECTIVENESS.

 

This Amendment shall become effective only upon the satisfaction of the
following conditions:

 

(a)           this Amendment shall have been executed and delivered by the
Borrower, the Parent, each Guarantor and the Required Lenders;

 

(b)           the Interest Guaranty, the Pledge Agreement and the Control
Agreement shall have been executed and delivered by Alpine and the other parties
thereto and Fleet National Bank shall have received the Guaranty Collateral to
be held for the benefit of the Agents and the Lenders;

 

(c)           the Agents shall have received copies of the Amendment Number Six
and Waiver to the Senior Secured Credit Agreement in the form of Exhibit D
attached hereto (the “Senior Amendment”) and the side letter among the Steering
Committee under the Senior Secured Credit Agreement and the Borrower relating to
the DNE Asset Sale in the form of Exhibit E attached hereto (the “Side Letter”),
each duly executed and delivered by the respective parties thereto and each of
which shall be in full force and effect.

 

(d)           The Borrower shall have executed and delivered a side letter to
the Agents undertaking to use best efforts to effect the DNE Asset Sale and,
upon satisfaction of the conditions to making any Payment, will deliver a
Projected Liquidity Certificate relating thereto to the Agents.

 

(e)           The Administrative Agent shall have received, for the pro rata
accounts of the Lenders, payment in cash of the interest amount due on November
30, 2001 (the “Current Payment”) from the Borrower.

 

(f)            The Borrower shall have issued PIK Notes to the Lenders in an
aggregate amount equal to the interest on the Current Payment from November 30,
2001 through the date the Current Payment is made, calculated at a rate of LIBOR
plus 7.00% per annum and the Amendment Fee (as hereinafter defined).

 

(g)           The Agents shall have received from each of the Borrower, the
Parent, each Guarantor and Alpine, copies, certified by a duly authorized
officer of such Person to be true and complete, of the records of all corporate
action taken by such Person to authorize (i) such Person’s execution and
delivery of this Amendment and any other documents executed in connection
therewith, and (ii) such Person’s performance of all of its agreements and
obligations under this Amendment.  Such certified copies shall be in form and
substance reasonably satisfactory to the Agents.

 

13

--------------------------------------------------------------------------------


 

(h)           The Borrower shall have paid all reasonable unpaid fees and
expenses of Bingham Dana LLP to the extent that copies of invoices have been
presented to the Borrower.

 

(i)            The Borrower shall have terminated its existing LIBOR Interest
Period(s) and elected (with the Lenders’ agreement) a twelve-month LIBOR
Interest Period to apply  to the entire outstanding principal amount of the
Loans, commencing on or prior to the date hereof as the parties may agree.  The
Borrower shall have paid the Lenders all compensation provided for in Section
1.08 of the Credit Agreement with respect to the termination of its existing
LIBOR Interest Periods.

 

SECTION FOUR - AMENDMENT FEE.

 

The Borrower shall have issued PIK Notes to the Lenders on the date hereof to
pay an amendment fee equal to 1.50% of the Total Commitment (the “Amendment
Fee”).  The Amendment Fee shall be fully earned on the Sixth Amendment Effective
Date and nonrefundable when paid.

 

SECTION FIVE - REPRESENTATIONS AND WARRANTIES.

 

Each of the Parent, Borrower and each Guarantor hereby confirms, reaffirms and
restates the representations and warranties made by it in Section 4 of the
Credit Agreement and all such representations and warranties are true and
correct in all material respects as of the date hereof (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date), except such representations and warranties need not be true and
correct to the extent that changes in the facts and conditions on which such
representations and warranties are based are required or permitted under the
Credit Agreement or such changes arise out of events not prohibited by the
covenants set forth in Sections 5 and 6 of the Credit Agreement or otherwise
permitted by consents or waivers.  Each Credit Party, as applicable, hereby
further represents and warrants (which representations and warranties shall
survive the execution and delivery hereof) to the Agents and each Lender that:

 

(a)  Each Credit Party has the corporate power and authority to execute, deliver
and perform this Amendment No. Six and has taken all corporate actions necessary
to authorize the execution, delivery and performance of this Amendment No. Six;

 

(b)  No consent of any person other than all of the Lenders and the Agents
parties hereto, and no consent, permit, approval or authorization of, exemption
by, notice or report to, or registration,  filing or declaration with, any
governmental authority is required in connection with the execution, delivery,
performance, validity

 

14

--------------------------------------------------------------------------------


 

or enforceability against any Credit Party of this Amendment No. Six;

 

(c)  This Amendment No. Six has been duly executed and delivered on behalf of
each Credit Party by a duly authorized officer or attorney-in-fact of such
Credit Party, and constitutes a legal, valid and binding obligation of each
Credit Party enforceable against such Credit Party in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
fraudulent conveyance, preferential transfer, reorganization, moratorium or
other similar laws now or hereafter in effect relating to or affecting
creditors’ rights and remedies generally, (b) general principles of equity
(whether such enforceability is considered in a proceeding in equity or at law),
and by the discretion of the court before which any proceeding therefor may be
brought, or (c) public policy considerations or court administrative, regulatory
or other governmental decisions that may limit rights to indemnification or
contribution or limit or affect any covenants or agreements relating to
competition or future employment; and

 

(d)  The execution, delivery and performance of this Amendment No. Six will not
violate (i) any provision of law applicable to any Credit Party or (ii) any
contractual obligation of any Credit Party, other than such violations that
would not reasonably be expected to result in, singly or in the aggregate, a
Material Adverse Effect.

 

SECTION SIX - RATIFICATION, ETC.

 

Each Credit Party hereby adopts again, ratifies and confirms in all respects, as
its own act and deed, each of the Credit Agreement and the other Credit
Documents to which such Credit Party is a party; the Borrower and each Guarantor
hereby adopts again, ratifies and confirms in all respects, as its own act and
deed, each of the instruments or documents delivered in connection with the
Credit Agreement or any of the Credit Documents and purported to be executed by
it and acknowledges that all of the foregoing Credit Documents and other
instruments, documents, filings and recordings shall continue in full force and
effect.  To the extent that it has not already done so, each Credit Party hereby
waives all suretyship defenses of whatsoever nature, whether arising out of any
Agents’ or any Lender’s dealings with any Credit Party, as the case may be, in
respect of the Credit Agreement, any other Credit Document or otherwise.  By its
signature below, each Credit Party hereby consents to this Amendment, and after
taking into account this Amendment, acknowledges that this Amendment shall not
alter, release, discharge or otherwise affect any of its obligations under any
Credit Document.

 

15

--------------------------------------------------------------------------------


 

SECTION SEVEN - RELEASE.

 

In order to induce the Agents and the Lenders to enter into this Amendment, each
Credit Party acknowledges and agrees that as of December 27, 2001: (a) no Credit
Party has any claim or cause of action against any Agent or any Lender (or any
of its respective directors, officers, employees or agents) arising under the
Credit Agreement, any other Credit Document or otherwise in connection
therewith; (b) no Credit Party has any offset right, counterclaim or defense of
any kind against any of its respective obligations, indebtedness or liabilities
to any Agent or any Lender arising under or in connection with this Amendment,
the Credit Agreement or any other Credit Document, or otherwise relating in any
manner to the transactions contemplated thereby; and (c) each of the Agents and
the Lenders has heretofore properly performed and satisfied in a timely manner
all of its obligations to each Credit Party arising under or in connection with
this Amendment, the Credit Agreement, each other Credit Document, and otherwise
relating in any manner to the transactions contemplated thereby.  Each Credit
Party wishes to eliminate any possibility that any past conditions, acts,
omissions, events, circumstances or matters would impair or otherwise adversely
affect any of the Agents’ and the Lenders’ rights, interests, contracts,
collateral security or remedies.  Therefore, each Credit Party unconditionally
releases, waives and forever discharges (i) any and all liabilities,
obligations, duties, promises or indebtedness of any kind of any Agent or any
Lender to such Credit Party arising under or in connection with this Amendment,
the Credit Agreement or any other Credit Document, or otherwise relating in any
manner to the transactions contemplated thereby, except the obligations to be
performed by any Agent or Lender on or after the date hereof as expressly stated
in this Amendment, the Credit Agreement and the other Credit Documents, and (ii)
all claims, offsets, causes of action, suits or defenses of any kind whatsoever
(if any), whether arising at law or in equity, whether known or unknown, which
any Credit Party might otherwise have against any Agent, any Lender or any of
its directors, officers, employees or agent, in either case (i) or (ii), on
account of any past or presently existing condition, act, omission, event,
contract, liability, obligation, indebtedness, claim, cause of action, defense,
circumstance or matter of any kind arising under or in connection with this
Amendment, the Credit Agreement or any other Credit Document, or otherwise
relating in any manner to the transactions contemplated thereby.

 

SECTION EIGHT - EFFECT OF AMENDMENT.

 

Except as expressly set forth herein, this Amendment does not constitute an
amendment or waiver of any term or condition of the Credit Agreement or any
other Credit Document, and all such terms and conditions shall remain in full
force and effect and are hereby ratified and confirmed in all respects.  Nothing
contained in this Amendment shall be construed to imply a willingness on the
part of the Lenders to

 

16

--------------------------------------------------------------------------------


 

grant any similar or other future waivers of any of the terms and conditions of
the Credit Agreement or the other Credit Documents.  Nothing contained herein
shall in any way prejudice, impair or otherwise adversely affect any rights or
remedies of the Agents and the Lenders under the Credit Agreement, as amended,
or any other Credit Document.  This Amendment shall constitute a Credit
Document.

 

SECTION NINE - COUNTERPARTS.


 


THIS AMENDMENT NO. SIX MAY BE EXECUTED BY THE PARTIES HERETO IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.

 

SECTION TEN - GOVERNING LAW.


 


THIS AMENDMENT NO. SIX SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS.

 

[Signature Pages Follow]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to executed and deliver this Amendment No. Six as of the date first
above written.

 

 

SUPERIOR TELECOMMUNICATIONS INC.

 

(f/k/a Superior/Essex Corp.), as Borrower

 

 

 

By:

 

 

 

 

Name:  Stewart Wahrsager

 

 

Title:  Secretary

 

 

 

SUPERIOR TELECOM INC., as Guarantor

 

 

 

 

By:

 

 

 

 

Name:  Stewart Wahrsager

 

 

Title:  Senior Vice President

 

 

 

DNE SYSTEMS, INC., as Guarantor

 

 

 

By:

 

 

 

 

Name:  Stewart Wahrsager

 

 

Title:  Assistant Secretary

 

 

 

DNE MANUFACTURING & SERVICE

COMPANY, as Guarantor

 

 

 

 

By:

 

 

 

 

Name:  Stewart Wahrsager

 

 

Title:  Assistant Secretary

 

18

--------------------------------------------------------------------------------


 

 

DNE TECHNOLOGIES INC., as Guarantor

 

 

 

 

By:

 

 

 

 

Name:  Stewart Wahrsager

 

 

Title:  Assistant Secretary

 

 

 

 

TEXAS SUT INC., as Guarantor

 

 

 

 

By:

 

 

 

 

Name:  Stewart Wahrsager

 

 

Title:  Secretary

 

 

 

 

ESSEX GROUP MEXICO INC., as Guarantor

 

 

 

 

By:

 

 

 

 

Name:  Stewart Wahrsager

 

 

Title:  Secretary

 

 

 

 

ESSEX MEXICO HOLDINGS, L.L.C., as Guarantor

 

 

 

 

By:

 

 

 

 

Name:  Stewart Wahrsager

 

 

Title:  Secretary

 

 

 

 

ESSEX SERVICES, INC., as Guarantor

 

 

 

 

By:

 

 

 

 

Name:  Stewart Wahrsager

 

 

Title:  Secretary

 

19

--------------------------------------------------------------------------------


 

 

ESSEX TECHNOLOGY, INC., as Guarantor

 

 

 

 

By:

 

 

 

 

Name:  Stewart Wahrsager

 

 

Title:  Secretary

 

 

 

 

ESSEX WIRE CORPORATION, as Guarantor

 

 

 

 

By:

 

 

 

 

Name:  Stewart Wahrsager

 

 

Title:  Secretary

 

 

 

 

ESSEX GROUP, INC., as Guarantor

 

 

 

 

By:

 

 

 

 

Name:  Stewart Wahrsager

 

 

Title:  Secretary

 

 

 

 

ESSEX INTERNATIONAL, INC., as Guarantor

 

 

 

 

By:

 

 

 

 

Name:  Stewart Wahrsager

 

 

Title:  Secretary

 

 

 

 

ACTIVE INDUSTRIES, INC., as Guarantor

 

 

 

 

By:

 

 

 

 

Name:  Stewart Wahrsager

 

 

Title:  Secretary

 

20

--------------------------------------------------------------------------------


 

 

DIAMOND WIRE & CABLE CO., as Guarantor

 

 

 

 

By:

 

 

 

 

Name:  Stewart Wahrsager

 

 

Title:  Secretary

 

 

 

 

BANKERS TRUST COMPANY, as Administrative Agent and as Lender

 

 

 

 

By:

 

 

 

 

Name: 

 

 

Title: 

 

 

 

 

FLEET CORPORATE FINANCE, INC., as Syndication Agent and as Lender

 

 

 

 

By:

 

 

 

 

Name: 

 

 

Title: 

 

21

--------------------------------------------------------------------------------

